Citation Nr: 1042299	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-17 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training in the United 
States Coast Guard from April to September 1967, and was in the 
Coast Guard reserves from October 1967 and August 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

The Veteran was scheduled to appear at a Board hearing in July 
2010; however, he submitted a statement in July 2010 indicating 
his intent to withdraw his request for a hearing.

Along with the withdrawal of his request for a hearing, the 
Veteran submitted additional evidence and a statement in July 
2010.  The record does not show that HE submitted a waiver of 
initial RO consideration for this evidence.  Nevertheless, the 
Board finds that the instant claim need not be remanded to the RO 
for consideration of the newly- submitted evidence.  The newly 
submitted evidence consists of copies medical records previously 
of record and statements from the Veteran that are consistent 
with previous statements of record.   Therefore, the Board 
concludes that such records are essentially duplicative of those 
reviewed by the RO at the last adjudication of the claim.  See 38 
C.F.R. § 20.1304(c) (2010).  Thus, there is no prejudice in 
considering the appeal at the present time.


FINDINGS OF FACT

1.  In an unappealed June 2005 decision, the Board denied 
entitlement to service connection for a psychiatric disorder.

2.  The evidence associated with the claims files subsequent to 
the June 2005 decision does not relate to an unestablished fact 
necessary to substantiate the claim; is cumulative or redundant 
of evidence already of record; or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R.      § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not accomplished in a timely 
manner, such error may be cured by issuance of a fully compliant 
notice followed by readjudication of the claim.  See Mayfield, 
444 F.3d at 1328 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Here, a VCAA letter was sent to the appellant in March 2006 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal. This letter 
also complied with Kent notice.  In a separate March 2006 letter, 
the appellant was informed as to how VA establishes disability 
ratings and effective dates.  All such notice preceded the 
initial adverse determination presently on appeal.  Accordingly, 
no further development is required with respect to the duty to 
notify as to these issues.

The Board also notes that the appellant's service treatment 
records and pertinent private medical records have been obtained 
to the extent possible.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence. 

The Board acknowledges that the appellant has not been afforded a 
VA examination in response to his claim to reopen; however, VA 
has no duty to provide an examination in previously denied claims 
absent the submission of new and material evidence.  38 C.F.R. § 
3.159(c)(4)(C)(iii).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non- prejudicial to the appellant.  
Accordingly, no further development is required to comply with 
the VCAA.

Legal Criteria

In general, Board decisions which are unappealed become final.  
38 U.S.C.A.           § 7104; 38 C.F.R. § 20.1100 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The appellant was initially denied service connection for a 
nervous disorder in January 1993.  After a series of Board 
remands, the denial of service connection for a psychiatric 
disorder was eventually confirmed in a June 2005 Board decision.  
The appellant is seeking to reopen his claim for service 
connection for an acquired psychiatric disorder.

The pertinent evidence of record at the time of the June 2005 
Board decision consisted of the appellant's service treatment 
records from his time on active duty for training and reserve 
duty, records from the Pennsylvania Hospital from May 1973, 
records from the Haverford General Hospital also from May 1973, 
December 1992 and October 1995 statements from Dr. G., a July 
1993 statement from Dr. H., a medical report from Dr. F. dated in 
April 1991, counseling records from 1989 through 1991, medical 
record from Dr. K. from 1973 through October 1996, deck logs from 
the U.S.C.G. Courier from July 1967, the appellant's Decision 
Review Officer hearing testimony, and various statements from the 
appellant. 

The Board denied the appellant's claim, finding that even if the 
Veteran's panic attacks did begin in February 1973, as he 
alleged, the claimed onset occurred during a period for inactive 
duty for training and not active duty.  The evidence did not 
demonstrate that the appellant developed a psychiatric disorder 
due to an injury suffered while on inactive duty for training.  
Thus, his claimed based upon this theory was denied as a matter 
of law.  In addition, the Board found no evidence of a 
psychiatric disorder during active duty service, or post-service 
evidence providing a link between any currently diagnosed 
psychiatric disorder and the appellant's active duty for 
training.

Since the June 2005 Board decision, the following additional 
evidence was added to the record:  duplicative copies of medical 
records from the Haverford Hospital and Dr. K., a duplicative 
record from the Haverford Hospital indicating no available 
records from February 1973, a May 2005 statement from Dr. M., a 
report from the National Personnel Record Center from January 
2007 indicating that there were no further separation records for 
the appellant, and various statements from the appellant.

The newly submitted statement from Dr. M. reveals that she first 
evaluated the appellant in 2007, and reports more than a 30-year 
history of depression and anxiety.  She indicated that the 
appellant first suffered from a panic attack while working in a 
small patrol boat while on reserve duty for the Coast Guard.   
Although this evidence is new, in that it has not been submitted 
previously to agency adjudicators, it is cumulative or redundant 
of the evidence at the time of the prior decision which showed 
that the appellant's acquired psychiatric disorder first 
manifested during a period of inactive duty for training in 
February 1973.  It does not establish that the appellant 
developed a psychiatric disorder due to an injury suffered while 
in inactive duty training, or provide a link between the 
Veteran's current psychiatric disorder and active duty service.

Regarding the medical records, the Board notes that copies of 
these records were previously submitted prior to the June 2005 
Board decision.  Thus, they are cumulative and redundant of 
evidence already considered at the time of the prior denial, and 
are not new and material.

In sum, none of the newly submitted evidence shows that the 
appellant's psychiatric disorder originated during active duty 
service, or provides a link between any currently diagnosed 
psychiatric disorder and the appellant's active duty for 
training.  Moreover, none of the newly submitted evidence 
substantiates the Veteran's contention that his panic attacks 
first manifested during a period of active duty in February 1973.

The Board has also considered the lay assertions of the Veteran, 
as well those advanced by his representative, on his behalf, in 
various written documents of record.  In these statements, the 
Veteran has emphatically argued that his psychiatric disability 
first manifested at a time when he was serving on mandatory duty 
with the Coast Guard, and thus should constitute active duty 
service.  However, as these statements are essentially 
duplicative of those raised or implied in his earlier claim, they 
are likewise not new and material.

In conclusion, the evidence submitted by the Veteran since the 
June 2005 Board decision is cumulative of evidence already 
considered in the prior final denial, does not relate to an 
unestablished fact necessary to substantiate the claim, or is not 
sufficient to raise a reasonable possibility of substantiating 
the claim.  Accordingly, it is not new and material and reopening 
of the claim is not in order.


ORDER

New and material evidence not having been received, reopening of 
the claim of entitlement to service connection for an acquired 
psychiatric disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


